BETTS, District Judge.
This vessel, with her lading, was captured December 1, 1861, in Mississippi sound, off the coast of Mississippi, by the United States ship-of-war New London, and taken to Ship island, where, on appraisal by a naval survey, she was appropriated by the United States flag officer at that port to the military use of the United States, as necessary for that service. The appraisal, with the papers, the master, and part of the crew of the vessel, were sent to this port, and she was here libelled in this suit, March 3, 1862.
The vessel belonged to her master, John Eallon, an Englishman, but a citizen of Louisiana, who has resided in New Orleans since 1857, but is not a married man. He regards Long Island, New York, as his real ' home. The vessel sailed from New Orleans a blockaded port, under the rebel flag; and with a fishing license from the Confederate States, and was seized with these evidences upon her. She was engaged in fishing, and had no cargo on board when arrested, except the fish intended for sale on her return to New Orleans. The capture was about sixty miles east of New Orleans, and the master knew of the war, and that the Southern ports were under blockade when he went out. The vessel had, in May previously, been warned, off Pensacola, of the blockade of the southern ports, and the master knew that New Orleans was blockaded when he went out of that port. The register and license under which the vessel was sailing when captured were issued under the rebel or Confederate States’ authority.
Upon these facts, the vessel and her equipments were enemy property, and had also been used to evade the blockade of the port of New Orleans, in her egress therefrom, on the adventure upon which she was seized. The proceedings against the property as prize are regular, without its being brought before the court, (Proceeds of Prizes of War, [Case No. 11,440,]) being in conformity with the mode of procedure in admiralty in seizures for forfeitures under the revenue laws. Prize Rule, No. 24; Dist. Ct. Adm. Rule, No. 184; Sup. Ct. Adm. Rule, No. 39.
Judgment of condemnation and forfeiture will be entered, accordingly, with costs; and the appraised value of the vessel be paid into court, in satisfaction thereof.